        Case 2:20-cv-03649-PBT Document 24-1 Filed 11/25/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                              Case No. 20-cv-03649-PBT
                    Plaintiff,

v.

JOSEPH T. MASRUD,

                  Defendant.


                                         ORDER

       AND NOW, this ____ day of __________, 2020, upon consideration of Polysciences,

Inc.’s Motion for Leave to File Amended Complaint, it is hereby ORDERED that the Motion is

GRANTED, and the Amended Complaint attached to the Motion as Exhibit A is hereby deemed

FILED. The Clerk shall enter the Amended Complaint on the docket.



                                                      BY THE COURT:



                                                      ______________________________
                                                      Honorable Petrese B. Tucker, U.S.D.J.
